Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of the 7th day of June, 2010 by and between YouBlast Global, Inc., a Delaware
corporation (the “Company”), and John Thomas Bridge & Opportunity Fund, L.P.
(the “Investor”).
 
ARTICLE I.
RECITALS
 
1.01 The Company and the Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended.
 
1.02 The Investor wishes to purchase from the Company, and the Company wishes to
sell and issue to the Investor, upon the terms and conditions stated in this
Agreement, (i) debentures in the aggregate principal amount of $250,000 bearing
interest at the rate of 16% per annum, in the form attached hereto as Appendix I
(the “Debenture”), and (ii) as additional consideration for the purchase of the
Debenture, a common stock purchase warrant, in the form attached hereto as
Appendix II (the “Warrant”) exercisable for a five year period at an exercise
price of $0.50 per share.
 
1.03 Each of the Parties acknowledges that each has given and received good,
valuable and present consideration to support each of the obligations of the
Parties under this Agreement.
 
ARTICLE II.
TRANSACTION TO BE EFFECTED PURSUANT TO THIS AGREEMENT
 
2.01 Purchase of Debenture and Warrants.  Subject to the terms and conditions of
this Agreement, on the Closing Date the Investor shall purchase, and the Company
shall sell and issue to the Investor, the Debenture and the Warrant.  The
aggregate purchase price (the “Purchase Price”) of the Debenture and the Warrant
shall be $250,000.  The Purchase Price for the Debenture shall be advanced by
the Investor in one or more tranches as follows: (i) Investor shall fund
$100,000 on the Closing Date, and (ii) $150,000 on or before June 30, 2010.
 
2.02 Registration Rights Agreement.  When issued, the Debenture Shares and the
Warrant Shares shall have the benefit of that certain Registration Rights
Agreement dated as of the date hereof and attached hereto as Appendix III (the
“Registration Rights Agreement”).
 
 
ARTICLE III.
CLOSINGS
 
3.01 Date and Place of Closing.  The closing (the “Closing”) hereunder with
respect to the issuance and sale of the Debenture and the Warrant and the
consummation of the related transactions contemplated hereby shall, subject to
the satisfaction or waiver of the applicable conditions set forth in Article
VII, take place at the offices of Brewer & Pritchard, P.C., 3 Riverway, Suite
1800, Houston, Texas 77056 at the same time and on the same date (the “Closing
Date”) as the closing of the sale of the Debenture and the Warrant.
 
 
1

--------------------------------------------------------------------------------

 
 
3.02 Deliveries at Closing.
 
(a) At, or prior to, the Closing, the Company shall:
 
(i) deliver to the Investor an Officer’s Certificate executed by the Secretary
of the Company certifying to and attaching (A) the Certificate of Incorporation
and Bylaws of the Company and all amendments thereto, (B) the resolutions of the
Board of Directors of the Company authorizing and approving the execution,
delivery and performance of this Agreement and the Transaction Documents, and
(C) certificates of the appropriate government officials of the State of
Delaware bearing a recent date, to the effect that the Company is duly
incorporated, validly existing, qualified to transact business, and in good
standing under the laws of the State of Delaware;
 
(ii) execute and deliver to the Investor this Agreement;
 
(iii) execute and deliver to the Investor (or Brewer & Pritchard, P.C.,)
certificates or other instruments representing the Debenture and the Warrant to
purchase 800,000 shares of the Company’s Common Stock; and
 
(iv) execute and deliver to the Investor the Registration Rights Agreement.
 
(b) At the Closing, the Investor shall:
 
(i) deliver to the Company the Purchase Price as set forth in Section 2.01;
 
(ii) execute and deliver to the Company this Agreement; and
 
(iii) execute and deliver to the Company the Registration Rights Agreement.
 
3.03 Additional Issuances of Common Stock.  The Company is required to issue
the Debenture Shares to Investor in certain events of default as set forth in
Section 3(b) of the Debenture.  Such issuance shall occur within 10 business
days of such default.
 
 
 
2

--------------------------------------------------------------------------------

 
 
3.04   Second Tranche.  One or before June 30, 2010, the Investor shall deliver
to the Company $150,000 and within five days of receiving such funding, the
Company shall deliver to the Investor a Debenture in the principal amount of
such funding and shall deliver to the Investor a Warrant to purchase 1,200,000
shares of the Company’s Common Stock.
 
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
4.01 Representations and Warranties of the Company.  The Company represents and
warrants to the Investor as set forth in this Article IV.
 
4.02 Organization and Standing of the Company; Authority.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware with the power and authority to own and lease its properties (as
applicable) and to carry on its business as now being conducted and is qualified
and authorized to do business, in all jurisdictions in which the character of
its properties or the nature of its businesses requires such qualification or
authorization.  The Company is duly and validly authorized by all necessary
corporate action, has full power and authority to and has taken or caused to be
taken all necessary action to authorize it to execute and deliver this Agreement
and the Transaction Documents, and to perform and comply with the terms,
conditions, and agreements set forth herein and therein.
 
4.03 Capitalization of the Company.  Immediately prior to execution of this
Agreement and the Closing:
 
(a) the authorized capital stock of the Company consists entirely of Fifty
Million (50,000,000) shares of Common Stock, and Ten Million (10,000,000) shares
of Preferred Stock;
 
(b) 34,441,709 shares of Common Stock are issued and outstanding, zero (0)
shares of Preferred Stock are issued or outstanding, and the Company has
outstanding warrants to purchase Common Stock in the aggregate amount of
10,394,034 shares;
 
(c) the Company has no issued or outstanding capital stock or obligations to
issue capital stock except as set forth in subsection (b) above.
 
4.04 Duly Issued.  Upon issuance and delivery to the Investor of the Debenture
(and the Debenture Shares) and the Warrant (and the Warrant Shares) against
payment of the purchase price therefore, such securities will be validly issued,
fully paid and non-assessable, and will be free and clear of all liens, charges,
restrictions, claims and encumbrances imposed by or through the Company.
 
4.05 No Conflict.  The execution, delivery and performance of this Agreement and
the other Transaction Documents to which the Company is a party will not violate
the Certificate of Incorporation or Bylaws of the Company and will not violate
any provision of law, or order of any court or governmental agency affecting the
Company in any respect, and will not conflict with, result in a breach of the
provisions of, constitute a default under any material agreement binding on the
Company, or result in the imposition of any lien, charge, or encumbrance upon
any assets of the Company that could have a Material Adverse Effect.  No
approval or consent from any third party not already obtained is required in
connection with the execution of or performance under this Agreement or the
Transaction Documents.
 
 
3

--------------------------------------------------------------------------------

 
 
4.06 Governmental Authorization: Third Party Consents.  The Company is in
compliance with all (x) material contracts and (y) laws, rules or regulations,
orders, judgments, writs, injunctions, decrees, determinations, awards of any
applicable governmental authority and all governmental approvals.  No consent or
approval of, giving of notice to, registration with, or taking of any other
action in respect of any state, federal or other governmental authority or
agency is required of the Company with respect to the execution, delivery and
performance by the Company of its obligations under this Agreement, except for
the filing of notices pursuant to applicable state securities law, which filings
will be made by the time required thereby.
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF INVESTOR
 
5.01 Representations and Warranties of the Investor.  The Investor represents
and warrants to the Company as set forth in this Article V.
 
5.02 Authorization; Authority.  This Agreement has been duly authorized and
executed by the Investor and constitutes a valid agreement binding upon the
Investor, enforceable in accordance with its terms (except to the extent that
such enforceability may be limited by bankruptcy or similar laws affecting
creditors’ rights generally or by general equitable principles).  Investor has
the full legal right, power and authority to enter into this Agreement and to
perform such Investor’s obligations hereunder and thereunder upon the terms and
conditions herein and therein set forth.
 
5.03 Securities Not Registered.  The Investor is acquiring the Debenture and the
Warrant for Investor’s own account and not with a view to or for sale in
connection with the distribution thereof in violation of applicable securities
laws.  Investor has been advised that the Debenture (and the Debentures Shares)
and the Warrant (and the Warrant Shares) to be issued have not been registered
under the Securities Act, or applicable state securities laws and that they must
be held indefinitely unless the offer and sale thereof are subsequently
registered under the Securities Act or any exemption from such registration is
available.  Investor acknowledges and agrees that the certificates or other
instruments representing the Debenture (and the Debenture Shares) and the
Warrant (and the Warrant Shares) will bear a restrictive legend in substantially
the following form:
 
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, A “NO ACTION”
LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH OFFER
FOR SALE OR SALE, COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT OF 1933, OR
AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS
NOT REQUIRED.”

 
 
 
4

--------------------------------------------------------------------------------

 

 
The Investor further acknowledges and agrees that the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, with
respect to such securities and/or make appropriate notations to such effect in
its own transfer records.


5.04 Investment Experience, Etc.  The Investor represents that such Investor
(i) has such knowledge and experience in financial and business matters that
such Investor is capable of evaluating the merits and risks of the purchase of
the Debentures and Warrants, (ii) has a net worth significantly in excess of the
amount of the Purchase Price and is able to bear the economic risk of a complete
loss on the purchase of the Debentures and Warrants, and (iii) is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act.
 
5.05 Finder’s Fees.  The Investor has not incurred any liability for commissions
or other fees to any finder, broker or agent in connection with the transactions
contemplated by this Agreement, other than a $45,500 sales commission owed to
John Thomas Financial Inc. (of which $13,000 represents commission due for a
prior transaction and $32,500 represents commission due for this transaction),
to be paid pursuant to a flow of funds schedule.
 
 
ARTICLE VI.
COVENANTS OF THE COMPANY
 
With respect to Section 6.01 through 6.09, until six (6) months following the
repayment in full of the Debenture, the Company shall comply with the covenants
set forth in Section 6.01 through 6.09:
 
6.01 Maintenance of Corporate Existence, etc.  Maintain in full force and effect
its corporate existence, rights and franchises and all licenses and other rights
in or to use patents, processes, licenses, trademarks, trade names or copyrights
owned or possessed by it of any subsidiary and deemed by the Company to be
necessary to the conduct of their business.
 
6.02 Prompt Payment of Taxes, etc.  Promptly pay and discharge, or cause to be
paid and discharge, when due and payable, all lawful taxes, assessments and
governmental charges or levies imposed upon the income, profits, property or
business of the Company or any subsidiary; provided, however, that any such tax,
assessment, charge or levy need not be paid if the validity thereof shall
currently be contested in good faith by appropriate proceedings and if the
Company shall have set aside on its books adequate reserves with respect thereto
and provided, further, that the Company will pay all such taxes, assessments,
charges or levies forthwith upon the commencement of proceedings to foreclose
any lien which may have attached as security therefore. The Company will
promptly pay or cause to be paid when due, or in conformance with customary
trade terms or otherwise in accordance with policies related thereto adopted by
the Company’s Board of Directors, all other indebtedness incident to operations
of the Company.
 
6.03 Accounts and Records.  Keep true records and books of account in which
full, true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.
 
 
5

--------------------------------------------------------------------------------

 
 
 
6.04 Compliance with Requirements of Government Authorities.  Duly observe and
conform to all valid requirements of governmental authorities relating to the
conduct of their businesses or to their properties or assets.
 
6.05 Visits and Inspections.  Permit representatives of each Investor, from time
to time, as often as may be reasonably requested, but only during normal
business hours and upon reasonable prior notice, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects (and by this provision the Company authorizes
such accountants to discuss the finances and affairs of the Company).
 
6.06 Conduct of Business.  Engage only in business consisting primarily of
business conducted on the Closing Date and other businesses reasonably related
thereto, that business being related to licensing, data bases, tech platforms,
digital publishing and social networking
 
6.07 Use of Proceeds.  Use the proceeds of the sale of the Debenture only for
the purposes for working capital.
 
6.08 Compliance with Agreements.  Perform and observe all of its material
obligations to the Investor, set forth in this Agreement, the Transaction
Documents, and the Certificate of Incorporation, Bylaws or other organizational
and governing documents of the Company.
 
6.09 Compliance with Transaction Documents.  Comply in all material respects
with each term, condition and provision of the Articles of Incorporation, Bylaws
and the other Transaction Documents.
 
 
ARTICLE VII.
CONDITION TO INVESTOR’S OBLIGATION TO CLOSE
 
7.01 Conditions.  The obligation of Investor to close the purchase of the
Debenture and Warrant and to effect the Closing shall be expressly subject to,
and conditioned upon, satisfaction of the following conditions:
 
(a) all of the warrants and representations of the Company being true, correct,
complete and accurate; and
 
(b) full and timely performance by the Company of all of its obligations and
covenants under this Agreement and each of the Transaction Documents.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.
INDEMNIFICATION
 
8.01 Indemnification.  In addition to all other sums due hereunder or provided
for in this Agreement, the Company agrees to indemnify and hold harmless
Investor and its Affiliates and their officers, directors, agents, employees,
subsidiaries, partners and controlling Persons (each, an “Indemnified Party”) to
the fullest extent permitted by law, from and against any and all out-of-pocket
losses, claims, damages, expenses (including reasonable fees, disbursements and
other charges of counsel) or other liabilities (collectively, “Liabilities”)
resulting from or arising out of (a) any breach of any representation or
warranty, covenant or agreement of the Company in this Agreement or any of the
other Transaction Documents or (b) any investigation or proceeding against the
Company or any Indemnified Party and arising out of or in connection with this
Agreement or any of the Transaction Documents, whether or not the transactions
contemplated by this Agreement are consummated, which investigation or
proceeding requires the participation of, or is commenced or filed against, any
Indemnified Party because of this Agreement, any other Transaction Document or
such other documents and the transactions contemplated hereby or thereby,
provided, that the Company shall not be liable under this Section 8.01 to an
Indemnified Party for any liabilities resulting primarily from any actions that
involved the gross negligence or willful misconduct of such Indemnified Party;
and provided, further, that if and to the extent that such indemnification is
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of such Liabilities for which it would otherwise be
liable hereunder which shall be permissible under applicable laws.  In
connection with the obligation of the Company to indemnify for Liabilities as
set forth above, the Company further agrees, upon presentation of appropriate
invoices containing reasonable detail, to reimburse each Indemnified Party for
all such Liabilities (including reasonable fees, disbursements and other charges
of counsel) as they are incurred by such Indemnified Party; provided, that if an
Indemnified Party is reimbursed hereunder for any Liabilities, such
reimbursement of Liabilities shall be refunded to the extent it is finally
judicially determined that the Liabilities in question resulted primarily from
the willful misconduct or gross negligence of such Indemnified Party.  The
obligations of the Company under this paragraph will survive any transfer of the
Debenture or Warrant.  In the event that the foregoing indemnity is unavailable
or insufficient to hold an Indemnified Party harmless, then the Company will
contribute to amounts paid or payable by such Indemnified Party in respect of
such Indemnified Party’s Liabilities in such proportions as appropriately
reflect the relative benefits received by and fault of the Company and such
Indemnified Party in connection with the matters as to which such Liabilities
relate and other equitable considerations.
 
8.02 Notification.  Each Indemnified Party under this Article VIII will,
promptly after the receipt of notice of the commencement of any action,
investigation, claim or other proceeding against such Indemnified Party in
respect of which indemnity may be sought from the Company under this Article
VIII, notify the Company in writing of the commencement thereof.  The omission
of any Indemnified Party so to notify the Company of any such action shall not
relieve the Company from any liability which it may have to such Indemnified
Party under this Article VIII unless, and only to the extent that, such omission
results in the Company’s forfeiture of substantive rights or defenses or the
Company is otherwise irrevocably prejudiced in defending such proceeding.  In
case any such action, claim or other proceeding shall be brought against any
Indemnified Party and it shall notify the Company of the commencement thereof,
the Company shall be entitled to assume the defense thereof at its own expense,
with counsel satisfactory to the Company; provided, that any Indemnified Party
may, at its own expense, retain separate counsel to participate in such
defense.  Notwithstanding the foregoing, in any action, claim or proceeding in
which both the Company, on the one hand, and an Indemnified Party, on the other
hand, is, or is reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel at the Company’s expense and to
control its own defense of such action, claim or proceeding if, (a) the Company
has failed to assume the defense and employ counsel as provided herein, (b) the
Company has agreed in writing to pay such fees and expenses of separate counsel
or (c) in the reasonable opinion of counsel to such Indemnified Party, a
conflict or likely conflict exists between the Company, on the one hand, and
such Indemnified Party, on the other hand, that would make such separate
representation advisable, provided, however, that the Company shall not in any
event be required to pay the fees and expenses of more than one separate counsel
(and if deemed necessary by such separate counsel, appropriate local counsel who
shall report to such separate counsel).  The Company agrees that it will not,
without the prior written consent of an Indemnified Party, settle, compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding relating to the matters contemplated hereby (if such Indemnified
Party is a party thereto or has been actually threatened to be made a party
thereto) unless such settlement, compromise or consent includes an unconditional
release of such Indemnified Party from all liability arising or that may arise
out of such claim, action or proceeding.  The Company shall not be liable for
any settlement of any claim, action or proceeding effected against an
Indemnified Party without the prior written consent of the Company.  The rights
accorded to Indemnified Parties hereunder shall be in addition to any rights
that any Indemnified Party may have at common law, by separate agreement or
otherwise.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE IX.
MISCELLANEOUS
 
9.01 Governing Law.  This Agreement shall be governed by and construed in all
respects by the internal laws of the State of Texas (except for the proper
application of the United States federal securities laws), without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Texas or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Texas.
 
9.02 Notices, Etc.  Unless otherwise specified within a provision of this
Agreement all notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is electronically or mechanically
generated and kept on file by the sending party); (iii) three Business Days
after deposit with the United States Mail when sent by registered or certified
mail; or (iv) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:


YouBlast Global, Inc.
81 Greene St, 4th Fl.
New York, NY 10012
fax: 212-343-8897
Attention: Philmore Anderson, IV




 
8

--------------------------------------------------------------------------------

 


With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006
Attention: Marc Ross, Esq.


If to the Investor:


John Thomas Bridge & Opportunity Fund, L.P.
3 Riverway, Suite 1800
Houston, Texas  77056
Attention:  George Jarkesy


9.03 Amendments and Waivers.
 
(a) This Agreement may be terminated, amended or modified, by a written
instrument executed by (a) the Company, and (b) the Investor.
 
(b) Any obligation of the Company under this Agreement may be waived or excused
by the Investor.
 
9.04 Gender.  Wherever herein the singular number is used, the same shall
include the plural, and the masculine gender shall include the feminine and
neuter genders, and vice versa, as the context may require.
 
9.05 Certain Expenses.  Each party shall be responsible for their own costs and
expenses, except that the Company shall pay $5,000 of the fees and expenses of
Brewer & Pritchard, P.C.  It is understood that Brewer & Pritchard has only
rendered legal advice to the Investor and not to the Company in connection with
the transactions contemplated hereby, and that the Company has relied for such
matters on the advice of its own respective counsel.  Such expenses shall be
paid not later than the Closing.  The Company shall reimburse the Investor upon
demand for all reasonable out-of-pocket expenses incurred by the Investor,
including without limitation reimbursement of attorneys’ fees and disbursements,
in connection with any amendment, modification or waiver of this Agreement or
the other Transaction Documents.  In the event that legal proceedings are
commenced by any party to this Agreement against another party to this Agreement
in connection with this Agreement or the other Transaction Documents, the party
or parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.
 
9.06 Section and Other Headings.  The section and other headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
9.07 Counterparts.  This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
9.08 Severability.  If any provision of this Agreement is held by final judgment
of a court of competent jurisdiction to be invalid, illegal or unenforceable,
such invalid, illegal or unenforceable provision shall be severed from the
remainder of this Agreement, and the remainder of this Agreement shall be
enforced.  In addition, the invalid, illegal or unenforceable provision shall be
deemed to be automatically modified, and, as so modified, to be included in this
Agreement, such modification being made to the minimum extent necessary to
render the provision valid, legal and enforceable.  Notwithstanding the
foregoing, however, if the severed or modified provision concerns all or a
portion of the essential consideration to be delivered under this Agreement by
one party to the other, the remaining provisions of this Agreement shall also be
modified to the extent necessary to equitably adjust the parties’ respective
rights and obligations hereunder.
 
9.09 Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.  At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.
 
9.10 Entire Agreement.  This Agreement and the other Transaction Documents
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof.  All proposals, negotiations and representations (if
any) made prior, and with reference to the subject matter of this Agreement, are
merged herein.  This Agreement has been negotiated by the parties and their
respective counsel and will be interpreted fairly in accordance with its terms
and without any strict construction in favor of or against either
party.  Neither the Company nor the Investor shall be bound by any oral
agreement or representation, irrespective of when made.
 
9.11 Survival of Representations, Warranties and Covenants.  All of the
representations and warranties made herein shall survive the execution and
delivery of this Agreement.  All covenants and indemnities made herein shall
survive in perpetuity, unless otherwise provided in this Agreement.
 
9.12 Remedies Cumulative.  No failure or delay on the part of the Company or the
Investor in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to the
Company or the Investor at law, in equity or otherwise.
 
9.13 Further Assurances.  Each of the parties shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement or any of the Transaction Documents.
 
 
 
10

--------------------------------------------------------------------------------

 
 
9.14 Disputes.  The parties agree that all disputes arising under this Agreement
shall be submitted to a court of competent jurisdiction located in Houston,
Harris County, Texas.
 
9.15 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES WAIVES ITS RIGHTS TO TRIAL BY
JURY AND AGREES TO SUBMIT ANY LAWSUIT TO TRIAL BEFORE THE COURT AND WITHOUT A
JURY.
 
 
ARTICLE X.
DEFINITIONS
 
10.01 Definitions.  As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings indicated:
 
 “Affiliate” means, with respect to a Person, (a) any director, executive
officer, general partner, managing member or other manager of such Person, (b)
any other Person which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person and (c) if such Person is an individual, any member of the immediate
family (including parents, spouse and children) of such individual, any trust
whose principal beneficiary is such individual or one or more members of such
individual’s immediate family and any Person who is controlled by any such
member or trust. The term “control” means (i) the power to vote more than 50% of
the securities or other equity interests of a Person having ordinary voting
power (on a fully diluted basis), or (ii) the possession, directly or
indirectly, of any other power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
 
“Agreement” means this Securities Purchase Agreement, as amended, modified or
supplemented from time to time.
 
“Board of Directors” shall mean the group that manages the business and affairs
of the Company as described in the bylaws of the Company.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Houston, Texas are authorized or required by law or
executive order to close.
 
“Certificate of Incorporation” means the Certificate of Incorporation of the
Company and as in effect on the Closing Date, including, all amendments and
restatements of the same.
 
 “Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute  thereto.
 
“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.
 
 
11

--------------------------------------------------------------------------------

 
 
 
“Common Stock” means common stock of the Company.
 
“Company” means YouBlast Global, Inc., a Delaware corporation.
 
“Debenture Shares” means shares of Common Stock to be issued pursuant to Section
3(b) of the Debenture in the event of certain defaults.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, consultants, officers or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose (individual
issuances pursuant to this subsection (such issuance shall not exceed 10% of the
number of shares of issued and outstanding Common Stock as of the date hereof),
(b) securities upon the exercise or exchange of or conversion of any securities
issued hereunder or pursuant to the other Transaction Documents and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities,  (c) any shares of Common stock and or
securities exercisable, issuable or exchangeable for or convertible into Common
Stock issued in connection with a private placement of up to $10,000,000 of the
shares of Series A convertible Preferred Stock of the Company  (d) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a Person (or to the equity holders of a Person) which is,
itself or through its subsidiaries, an operating company or an owner of an asset
in a business synergistic with the business of the Company and shall provide to
the Company additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities
 
“GAAP” means generally accepted United States accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination.
 
“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
 
“Material Adverse Change” means a material adverse change in the business,
assets, operations, condition (financial or otherwise), results of operations or
prospects of the Company or any Subsidiary of the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means a material adverse effect upon the business,
assets, operation, condition (financial or otherwise), results of operations or
prospects of the Company or any Subsidiary of the Company.
 
“Person” means any individual, firm, corporation, partnership, trust, limited
liability company, incorporated or unincorporated association, joint venture,
joint stock company, Governmental Authority or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.
 
“Subsidiary” means, as to any Person, (i) any corporation more than fifty
percent (50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.
 
“Transaction Documents” means, collectively, this Agreement, the Debenture, the
Warrant, the Registration Rights Agreement, and all other documents,
certificates or agreements entered into or delivered in connection with any of
the foregoing.
 
“United States” and “U.S.” shall mean the United States of America.
 
“Warrant Shares” shall mean the shares of Common Stock issuable upon exercise of
the Warrant.
 
10.02 Accounting Terms: Financial Statements.  All accounting terms used herein
not expressly defined in this Agreement shall have the respective meanings given
to them in accordance with sound accounting practice.  The term “sound
accounting practice” shall mean such accounting practice as, in the opinion of
the independent certified public accountants regularly retained by the Company,
conforms at the time to GAAP applied on a consistent basis except for changes
with which such accountants concur.
 


 

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.



  YOU BLAST GLOBAL, INC.          
 
By:
/s/ Philmore Anderson IV       Name: Philmore Anderson IV
Title: CEO
                 

 
INVESTOR:
 
JOHN THOMAS BRIDGE & OPPORTUNITY FUND, L.P.
           
By:
/s/ George R. Jarkesy, Jr.       Name: George R. Jarkesy, Jr.
Title:  Managing Member of the General Partner
                 



 
 
 
14

 